Citation Nr: 1608496	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-23 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an extraschedular rating for perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted the Veteran's claim of entitlement to service connection for perforated right tympanic membrane and assigned a noncompensable disability rating.  The Veteran submitted a timely notice of disagreement (NOD) with this determination in April 2011, and timely perfected his appeal in January 2012.

In September 2012, the Veteran testified before the undersigned via videoconference from the Wilmington, Delaware, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In March 2013, the Board addressed the claim for an initial compensable rating for perforated right tympanic membrane and remanded this claim to the agency of original jurisdiction (AOJ) for additional evidentiary development.  In March 2015, after the additional development was performed, the Board bifurcated the claim, denying the claim for an initial compensable schedular rating for perforated right tympanic membrane and remanding the claim for an extraschedular rating for this disability.  The AOJ continued the denial of the claim for an extraschedular rating and returned the case to the Board as explained below.


FINDINGS OF FACT

1.  The criteria for rating perforated right tympanic membrane do not adequately contemplate the Veteran's disability picture.

2.  The residuals of the Veteran's perforated right tympanic membrane cannot be separated or distinguished from those of his other ear-related disabilities, and in any event the collective impact of the multiple ear-related disabilities causes marked interference with employment.

3.  The impairment caused by the perforated right tympanic membrane, considered with the other ear-related disabilities, warrants an additional 20 percent rating for this disability, resulting in a combined rating of 40 percent.


CONCLUSION OF LAW

The criteria for an extraschedular rating of 20 percent, but no higher, for perforated right tympanic membrane have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.87, Diagnostic Code (DC) 5211 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in its March 2015 remand.

The AOJ referred the claim for an extraschedular rating to the Director.  In a May 2015 memorandum, a decision review officer (DRO) of the Appeals Management Center (AMC) recommended to the Director that an extraschedular rating be denied.  In a June 2015 decision, the Director denied an extraschedular rating, and the AOJ continued the denial in a supplemental statement of the case later that month.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, No. 14-2449, 2015 WL 9584022, __ Vet. App. __ (Dec. 30, 2015).

For the following reasons, the Board finds that an extraschedular rating in this case is appropriate.  The Veteran is in receipt of service connection for eustachian tube dysfunction, rated 10 percent, vertigo rated 10 percent, tinnitus rated 10 percent, right ear mild mixed hearing loss rated noncompensable, and perforated right tympanic membrane perforation associated with eustachian tube dysfunction, rated noncompensable.  There is lay and medical evidence of significant interference with employment caused by these service connected disabilities.  In his written statements and Board hearing testimony, the Veteran has indicated that he experiences ear pain, balance problems, dizziness, fatigue, and restlessness.  The Veteran indicated that these symptoms have caused him to take off significant amounts of time from work, to include  242 hours of sick time from his job as a probation officer between 2011 and 2013.

The Veteran's statements in this regard are supported by an August 2013 letter from his supervisor.  In her letter, the supervisor indicated that the Veteran was a highly motivated and dedicated probation officer with an exceptional work ethic, genuine compassion, and a strong sense of teamwork.  However, she noted her concern about his frequent tardiness and increased use of sick time to deal with health issues relating to his chronic ear infections and fatigue.  She indicated that his ability to work through his health issues reflects his depth of character and commitment to his work, but that over the past five years there was an increase in the negative side effects of his ongoing ear-related health difficulties, which resulted in her decreasing his rating in the attendance category on his employee evaluation due to his tardiness.

The Veteran's lay statements supported by those of his supervisor are indicative of marked interference with employment.  This evidence shows a person who has excelled at his job through commitment and hard work but is prevented from doing so by symptoms that are due to his multiple service connected ear related disabilities.  There is some issue as to whether the Veteran's perforated right tympanic membrane is a cause of these symptoms or they are due to the other ear-related disabilities, in particular the eustachian tube dysfunction and vertigo.  The May 2013 VA examiner specifically addressed this question.  Although the examiner attributed most of the Veteran's symptoms to his eustachian tube dysfunction and vertigo, she also expressed some uncertainty as to the precise delineation of the symptoms caused by each disability.  She wrote that the tympanic membrane perforation and its residuals were secondary to the right ear tube that had been in place and removed, leaving him with a chronic tympanic membrane perforation that was a result of the ear tube being in place which was required for treatment of his eustachian tube dysfunction.  Significantly, she wrote, "The tympanic membrane perforation did not necessarily cause any further impairment than when the ear tube was in place" (emphasis added).  This implies at least the possibility of impairment caused by the tympanic membrane perforation.

The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board cannot differentiate between the effects of the perforated right tympanic membrane and the other service connected ear related disabilities based on the above evidence, but, more importantly, the Federal Circuit has held that the collective impact of multiple disabilities should be considered when determining whether an extraschedular rating is warranted.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Such consideration supports the conclusion that the effects of all of the service connected ear-related disabilities should be considered when addressing the issue on appeal of whether an extraschedular rating is warranted for perforated right tympanic membrane.  The diagnostic code under which this disability is rated, DC 6211, provides a single, noncompensable rating for "tympanic membrane, perforation of."  As this is the precise disability for which the Veteran is in receipt of service connection, the disability cannot be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").

The above evidence reflects that there is interference with employment to a degree beyond that which is contemplated by the only schedular rating of 0 percent, i.e., marked interference with employment.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Thus, the Board finds that this is an exceptional case where the criteria in VA's Rating Schedule are inadequate, and an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).

The only remaining question is what extraschedular rating should be assigned.  Under 38 C.F.R. § 3.321(b)(1), the extraschedular rating must be commensurate with the average earning capacity impairment caused by the perforated right tympanic membrane.  However, as noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, 2015 WL 9584022, at *11, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).  Here, the Veteran is rated 10 percent each for his eustachian tube dysfunction, vertigo, and tinnitus, for a combined 30 percent rating.  Under 38 C.F.R. § 4.25, an additional 10 percent rating for the perforated right tympanic membrane would not result in a higher rating for the Veteran's ear-related disabilities, as the 10 percent combined with the 27 percent from the combination of the previous three 10 percent ratings would only result in a 34 percent rating, which would be rounded down to 30 percent.  Consequently, the Board finds that a 20 percent rating, which would result in a combined rating of 42 percent rounded down to 40 percent, is appropriate.  A higher, 30 percent rating is not warranted because the degree of impairment caused by the combined ear-related disabilities does not more nearly approximate the resulting 50 percent combined rating.  Neither the Veteran nor his supervisor indicated that the degree of interference with employment would reflect that the impairment caused the Veteran to be half as efficient as he would otherwise be.  Moreover, the perforated right tympanic membrane did not cause symptoms greater than the other disabilities that would warrant a 30 percent rating for this disability as opposed to 10 percent rating for the other disabilities.

As the preponderance of the above evidence reflects that an extraschedular rating higher than 20 percent is not warranted, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In addition, with regard to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), as noted above, the Veteran's rating claim arises from his disagreement with the initial rating assigned in connection with the grant of service connection for his perforated right tympanic membrane.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Moreover, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording him multiple adequate VA examinations.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.  For these reasons and those stated above, the claim for an extraschedular rating for perforated right tympanic membrane has been decided on the merits.


ORDER

Entitlement to an extraschedular rating for perforated right tympanic membrane of 20 percent, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


